Citation Nr: 0709374	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1948 to May 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
20 percent rating for postoperative right knee under Code 
5257 and a 10 percent rating for right knee arthritis under 
Code 5003.  In September 2005, the RO increased the rating 
for the service-connected right knee disability to a combined 
rating of 40 percent, effective from April 16, 2005 (based on 
a formulation of 30 percent under Code 5257 combined the a 
continued 10 percent under Code 5003).  The veteran has not 
disagreed with the effective date assigned.  Because the 
combined rating is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by no more than severe instability and by 
arthritis with painful motion of the knee; limitation of 
flexion to 45 degrees or less or extension to 10 degrees or 
more is not shown; ankylosis is not shown.


CONCLUSION OF LAW

A combined rating in excess of 40 percent is not warranted 
for the veteran's service connected right knee disability.  
38 U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5256, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA-mandated notice via January 
2002 correspondence from the RO, specifically including that 
he was to provide any evidence he had pertinent to his claim.  
A May 2004 statement of the case (SOC) and May and September 
2005 supplemental SOCs provided the full text of the 
regulation implementing the VCAA.  The veteran has had ample 
opportunity to respond/supplement the record.  Significantly, 
neither the veteran nor his representative has alleged that 
the notice in this case has been less than adequate.

While the veteran did not receive pre-decisional notice 
regarding effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473(2006)), the purpose of such 
notice was satisfied when the RO increased the rating for the 
disability at issue, and assigned an effective date for the 
award.  The letter advising the veteran of the September 2005 
decision also advised him of his appellate rights.  He has 
received all necessary notice, and has had ample opportunity 
to respond/supplement the record, and to participate in the 
adjudicatory process.  He is not prejudiced by any notice 
timing deficiency.

Regarding the duty to assist, pertinent treatment records 
have been secured.  VA has arranged for the veteran to be 
examined.  He has not identified any pertinent evidence that 
remains outstanding (in fact he has stated by written 
correspondence in April 2005, he did not have any new 
evidence to submit.)  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

B.		Factual Background

Service connection for a right knee disability rated 10 
percent was granted in May 1952.  A July 1999 rating decision 
increased the rating to 20 percent and granted secondary 
service connection for right knee arthritis, rated 10 
percent.

The veteran's claim for an increased rating for right knee 
disability was received in June 2001.

VA treatment records from November 1989 to February 2004 
include a December 1993 X-ray which shows mild osteoarthritic 
joint space narrowing of the medial compartment of the right 
knee with post traumatic calcification posterior to the 
tibia.

On March 2002 examination on behalf of VA, it was noted that 
the veteran required a brace to maintain right knee stability 
and to decrease the pain.  The diagnoses were right knee 
injury; status post meniscectomy with residual well-healed 
scar, degenerative arthritis, limitation of motion and pain.

A July 2004 private report notes there was no effusion or 
warmth in the right knee.  There was slight varus deformity.  
The knee lacked 5 degrees of extension; flexion was to 130 
degrees.  The knee was stable, and there was minimal to 
moderate crepitus during motion.  X-rays showed significant 
wear of the medial compartment joint space, mild varus 
deformity; and patellofemoral arthritic changes.  The 
impression was traumatic arthritis of the right knee.

On April 2005 examination on behalf of VA, the veteran voiced 
complaints of constant right knee pain.  He stated that when 
he has a flare-up, it can last for two or three days.  He 
indicated that he found it painful to walk more than one or 
two blocks or up stairs.  He denied any incapacitation 
associated with his disability.  He reported occasional 
buckling of the right knee.  Examination of the right knee 
revealed some pain upon palpation of the right medial joint 
line.  There was no effusion.  Drawer test was negative; but 
the McMurray test was positive, moderate to severe.  There 
was no sign of subluxation, locking pain, or joint effusion.  
The examiner did note right knee crepitus.  There was no 
ankylosis.  Flexion was to 90 degrees and extension was to 0 
degrees.

On April 2005 private examination, the veteran reported that 
pain had started to limit his physical activities.  He was no 
longer able to exercise at the gym and could only walk about 
one to two blocks before pain prevented him from walking 
further.  His knee occasionally gave way while walking (about 
two times per week).  He did not note any episodes of 
locking.  Examination of the right knee revealed that it was 
not swollen or warm, but was tender to palpation.  There was 
pain with range of motion, with flexion limited to 90 
degrees.  There was full extension.  There was laxity of the 
collateral ligaments and relative laxity of the anterior 
cruciate.  X-rays showed severe medial compartment narrowing 
consistent with osteoarthritis.  The examiner noted that the 
veteran had increasing pain instability.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes involved.  Code 
5003.  Limitation of knee flexion is rated 0 percent when to 
60 degrees, 10 percent when to 45 degrees, 20 percent when to 
30 degrees, and 30 percent when to 15 degrees.  Code 5260.  
Limitation of knee extension is rated 0 percent when to 5 
degrees, 10 percent when to 10 degrees, 20 percent when to 15 
degrees, 30 percent when to 20 degrees, 40 percent when to 30 
degrees, and 50 percent when to 45 degrees.  Code 5261.  
38 C.F.R. § 4.71a.

VAOPGCPREC 9-2004 (September 17, 2004) directs that separate 
ratings may be assigned for compensable limitations of 
flexion and extension, each, of the same joint.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The current combined rating for the veteran's service 
connected right knee disability is 40 percent based on a 
formulation of a 30 percent rating for instability (the 
maximum allowed under Code 5257) combined with a 10 percent 
rating for arthritis with painful motion (the maximum under 
Codes, 5010, 5003, when limitations of flexion and extension 
are to less than a compensable degree).  

As 30 percent is the maximum rating under Code 5257, to 
determine whether a combined rating in excess of 40 percent 
is warranted for the service connected disability, we must 
look to the criteria for rating arthritis with associated 
limitation of motion.  As right knee flexion is not shown to 
be limited to 45 degrees or less and extension is not shown 
to be limited to 10 degrees or more, both limitations are 
noncompensable, and an increased rating under Codes 5260, 
5261 is not warranted.  

As ankylosis has not been reported, consideration of a rating 
under Code 5256 is not indicated.

The competent (medical) evidence of record does not show 
manifestations that would warrant a combined rating in excess 
of 40 percent for the veteran's service connected right knee 
disability under any formulation of the applicable rating 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

A combined rating in excess of 40 percent for the veteran's 
service connected right knee disability is denied.





____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


